          Case 4:21-cv-00063-RM Document 1 Filed 02/05/21 Page 1 of 3



 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
 5   Attorneys for Defendant Target Stores, Inc.
 6
                             UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     Shauna Lewis, individually,                         NO.
 9
                                            Plaintiff,   NOTICE OF REMOVAL
10
                  v.
11
     Target Stores, Inc., a foreign entity; Joh Does
12   I-X and Jane Does I-X, individually and/or as
     husband and wife; Black Corporations I-X and
13   White Limited Partnerships, I-X,
14                                      Defendants.
15
16                Defendant Target Stores, Inc., by and through undersigned counsel, files this
17   Notice of Removal of this action to the United States District Court for the District of
18   Arizona and states as follows:
19                1.     On or about December 17, 2020, this action was commenced against
20   Defendants in the Superior Court of the State of Arizona, in and for the County of Pima
21   under the caption Shauna Lewis v. Target Stores, Inc., et al.       Copies of the initial
22   pleadings are attached hereto as Exhibit A. Defendant was served by process on January
23   22, 2021.
24                2.     Target Stores, Inc. is a Minnesota Corporation with its principal place
25   of business in Minneapolis, Minnesota. According to the Complaint, Plaintiff is a resident
26   and citizen of Pima County, Arizona.
27
28
     9119897.1
          Case 4:21-cv-00063-RM Document 1 Filed 02/05/21 Page 2 of 3



 1                   3.    This Court has original jurisdiction over the civil action pursuant to
 2   28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
 3   exclusive of interest and costs, and the action is between citizens of different states.
 4   Plaintiff’s Complaint does not specify precise damages claimed, however the pre-
 5   litigation settlement demand was in the amount of $250,000.               Based upon this
 6   information, the amount in controversy exceeds the jurisdictional limits for diversity
 7   jurisdiction.    Therefore, this action may be removed to this Court pursuant to the
 8   provisions of 28 U.S.C. § 1441, et seq.
 9                   4.    Written notice of the filing of this Notice of Removal will be given to
10   all adverse parties as required by law and a true and correct copy of this Notice will be
11   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
12   Yuma.
13                   5.    A Notice of Filing Notice of Removal was filed with the Superior
14   Court and a copy of the same is attached as Exhibit B.
15                   WHEREFORE, Defendant Target Stores, Inc. respectfully requests that this
16   action be removed to this Court.
17                   DATED this 5th day of February 2021.
18                                               JONES, SKELTON & HOCHULI, P.L.C.
19
20                                               By /s/ Jefferson T. Collins
                                                    Jefferson T. Collins
21                                                  40 North Central Avenue, Suite 2700
                                                    Phoenix, Arizona 85004
22                                                  Attorneys for Defendant Target Stores, Inc.
23
24
25
26
27
28
     9119897.1                                     2
          Case 4:21-cv-00063-RM Document 1 Filed 02/05/21 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2                I hereby certify that on this 5th day of February 2021, I caused the

 3   foregoing document to be filed electronically with the Clerk of Court through the

 4   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

 5   system.

 6
     /s/ Kathy Kleinschmidt
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     9119897.1                               3
